Citation Nr: 9906617	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for fibromyalgia due to 
undiagnosed illness.

2.  Entitlement to service connection for shrinking in height 
from 71 inches to 67 1/2 inches due to undiagnosed illness.

3.  Entitlement to service connection for lumbar spine 
disorder with instability of the legs due to undiagnosed 
illness.

4.  Entitlement to service connection for musculoskeletal 
chest pain.

5.  Entitlement to service connection for chronic fatigue 
syndrome due to undiagnosed illness.

6.  Entitlement to service connection for duodenal ulcer, 
claimed as bloody stools, diarrhea, constipation, 
gastroesophageal reflux, bowel incontinence, and irritable 
bowel syndrome due to undiagnosed illness.

7.  Entitlement to service connection for loss of bladder 
control due to undiagnosed illness.

8.  Entitlement to service connection for itching, hives and 
rash due to undiagnosed illness.

9.  Entitlement to service connection for headaches due to 
undiagnosed illness.

10.  Entitlement to service connection for partial complex 
seizures, blackouts, photophobia and lightheadedness due to 
undiagnosed illness.

11.  Entitlement to service connection for major depression, 
agitation, forgetfulness, and borderline violence due to 
undiagnosed illness.



REPRESENTATION


Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel



INTRODUCTION

The veteran had active military service from October 1978 to 
February 1979, and from December 6, 1990 to May 31, 1991.  He 
had other service in the Army National Guard, and was ordered 
to active duty in support of Operation Desert Shield/Desert 
Storm, and served in Southwest Asia, from January 9, 1991, to 
May 13, 1991.   

A claim for service connection was filed for tuberculosis in 
June 1997, and in that same document, the veteran questioned 
the effective date for his pension award.  The RO's attention 
is directed to the June 1997 statements, for action deemed 
appropriate.  

Additionally, following the February 1998 award of service 
connection for disability of the cervical spine, rated 10 
percent, the veteran's representative submitted a statement 
dated March 9, 1998.  It was noted therein that the veteran 
claimed to be 100 percent disabled, that he now received 10 
percent rating for his cervical disorder, and that the 
multitude of "symptoms may relate to the service connected 
feature.  In order to assist, the classification should be 
furnished."  It is not clear to the Board whether the 
representative is requesting a total rating based on 
unemployability, or if the March 1998 statement was intended 
to be a NOD for the rating assigned to the cervical spine, or 
both.  The RO should contact the veteran and his 
representative to determine whether the March 1998 statement 
was intended to be a claim.


REMAND

The only service medical records now contained in the claims 
file are dated in 1978 and 1979, and from February 1989 to 
October 1990.  Several inquires were made to the National 
Personnel Records Center by the RO, but no additional records 
were recovered.  

The veteran's DD Form 214 for his service in 1990 and 1991, 
shows his last duty assignment as the 630th Trans. Co., 
Washington, Pa., 99th ARCOM, and that he was transferred to 
the 630th Transportation Company, 10 Scenic Drive, 
Washington, Pa. 15301.  

When the veteran filed his claim for disability benefits in 
May 1995, he was living in Bentleyville, Pa.  He reported 
treatment in Saudi Arabia, that his Army Reserve Unit was 
"630 Transportation," Franklin Farms Road, Washington, 
Pennsylvania, and that he was with the "181 Engineers," in 
Saudi Arabia.  The Unit Administrator, 630th Transportation 
Company, 10 Scenic Drive, Washington, Pennsylvania, 15301-
9211, in a letter dated September 11, 1995, reported that no 
records were maintained on soldiers who left the unit.  The 
RO was advised to contact ARPERCEN, St. Louis, Mo.

The veteran was informed in January 1997 that based on 
information in his application for compensation, a request 
for information was sent to the Unit Commander of the 181st 
Engineer Co. Army Reserves, Boston, MA.  The records shows 
that this letter was returned to the RO, with the notation 
that the Unit was unknown.

The Board notes that DA Form 2173, associated with the 
veteran's injury in May 1989, shows that the veteran's 
organization and station was Company C, 429th Negri BNA (C) 
(H)/AT-89, Washington, PA 15301.  Another DA Form 2173 was 
completed concerning a different problem in October 1990.  
His organization was then listed as 630th TC CC, 10 Scenic 
Dr. Washington, PA 15301-9211, and the form was sent to the 
Commander, 99th ARCOM, ATTN: AFKA-ACE, Oakdale, PA 15071.

The Board notes that the RO has made a concerted effort to 
secure additional medical records for the veteran.  The 
current record, however, discloses that there may be other 
potential sources of service records.  Moreover, the 
claimant's termination from service in the Army National 
Guard, if at all, has not been determined.  

Beyond the problem with the status of service records, the 
record shows the veteran was scheduled for multiple VA 
examinations July 1997, related to his claim for disability 
benefits.  It is not clear from the record whether these were 
all on one date or multiple dates, but it is clear that he 
failed to appear.  The record shows that he was hospitalized 
at a VA facility from July 24, to July 30, 1997, for 
assistance with withdrawal from Stadol and Stoma.  In file is 
a single computer generated document that shows that the 
"veteran was scheduled for appointment on July 28, 1997 and 
failed to report."

The veteran's representative, in a statement dated February 
9, 1997, noted that the claimant failed to report for 
scheduled VA examinations in July 1997, and that "[d]ue the 
multitude of illnesses he was unable to report."  A request 
was made for rescheduling the examinations.  The Board notes 
that while the claimants' failure to appear on July 28 may be 
explained by the current record, there is no showing, as 
opposed to simply an assertion, of good cause for failure to 
appear for other examinations that may have been set for 
other dates.  The  veteran was scheduled for, and reported 
for psychiatric examination in October 1997. 

38 C.F.R. § 3.655 provides that an original compensation 
claim shall be rated on the evidence of record when there is 
failure to report for scheduled examination, without good 
cause.  In this instance, if there is no good cause shown, 
the undiagnosed illness claims are subject to the threshold 
determination of a well-groundedness determination.  The 
Board concludes that additional development in regard to the 
missed scheduled examinations is in order.

In light of the above, this case is remanded to the RO for 
the following actions:

1.  The RO should contact the veteran and 
ask that he provide a detailed list of 
his Army reserve organizations, before, 
during and after his period of active 
service from December 1990 to May 1991.  
If he has been discharged from the 
reserves, he should report the day, 
month, and year, and unit of assignment 
at the time.  If he has any orders or 
other documents of his reserve time, 
including discharge certificate, he 
should also submit copies of that 
information.  The RO, using information 
provided by the veteran, and the 
references in the October 1990 DA Form 
2173, should again attempt to secure 
medical records for the veteran, and 
personnel records in the alternative, for 
any documentation of treatment for 
illness.  In this regard, the RO should 
specifically attempt to contact the 
Commander, 99th ARCOM, ATTN: AFKA-ACE, 
Oakdale, PA 15071.

The veteran is also invited to submit a 
list of all medical providers, with names 
and addresses, from May 1991 to August 
1994.

The veteran is advised that this 
requested information is vital to his 
claim.  The United States Court of 
Appeals for Veterans Claims has made it 
clear that the "duty to assist" is not 
a one way street, and that the claimant 
cannot stand idle when the duty is 
invoked by failing to provide important 
information or otherwise failing to 
cooperate.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 460 (1991); 
Olson v. Principi, 3 Vet. App. 480, 483 
(1992)

2.  The RO should obtain the necessary 
information to  specify the date(s) of 
the scheduled July 1997 examinations.  If 
the scheduled examinations were not 
during the period of documented 
hospitalization, the veteran should be 
provided with notice of the provisions of 
38 C.F.R. § 3.655, and offered an 
opportunity to provide good cause for 
failure to report for the scheduled 
examinations.  If the examinations were 
scheduled for a time during the period 
the veteran was hospitalized, the RO 
should consider whether good cause is 
established for failure to report for 
scheduled examination and, if so, the 
missed examinations should be 
rescheduled.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





- 5 -


